ORDER
The Disciplinary Review Board having filed with the Court, its decision in DRB 06-316, concluding on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent), that KATHLEEN D. WARGO of MORRISTOWN, who was admitted to the bar of this State in 1987, and who has been temporarily suspended from the practice of law since January 19, 2007, should be censured for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with a client about the status of a matter), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(e) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And KATHLEEN D. WARGO having been ordered to show cause why she should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that KATHLEEN D. WARGO is censured; and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law, and shall continue to comply with Rule 1:20-20 dealing with suspended attorneys pending the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.